Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-21, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 04/22/2022 but claims the benefit of U.S. continuation application number 17/004907 filed on 08/27/2020 and U.S. provisional application number 62/894680 filed on 08/30/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/22/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 15, 17-19 and 21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “similarity” in claims 5, 12 and 19 are a relative term which renders the claim indefinite. The term “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Double Patenting
6.       Claims 1-21 of this application is patentably indistinct from claims 1 -15 of US Patent No. 11348426 B2 and claims 1 -20 of US Patent No. 11315409 B2.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-6, 9-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WULFF (US 2018/0012466 A1) (hereinafter WULFF) in view of Martin (US 2011/0193958 A1) (hereinafter Martin).
               Regarding claim 1, WULFF discloses a method of electronic article surveillance (EAS) (Fig. 1, 8, method of, deterring theft of items), comprising: 
transmitting a radio frequency identification (RFID) interrogation signal into an RFID interrogation zone of an EAS system (para 018, transmits alert to security personnel to execute a theft-deterrent procedure, para 030, time difference between transmit time that signal is transmitted); 
detecting at least one response signal from a first RFID tag of the EAS system responding to the interrogation signal (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert); 
capturing at one or more times in a window of time around the detection, image data within a field of view, the field of view and the RFID interrogation zone overlapping to form a zone of interest (para 018, system capturing a video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visualor audible signal, para 27, capturing a images of targets over imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department); and 
suppressing an alarm associated with the first RFID tag based on determining that motion of a non-tag object in the zone of interest was not detected (para 018, system capturing video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visual and/or an audible signal, para 27, capturing images of targets over imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department).
WULFF specifically fails to disclose first determining, based on the captured image data, whether motion of a non-tag object in the zone of interest was detected.
In analogous art, Martin discloses first determining, based on the captured image data, whether motion of a non-tag object in the zone of interest was detected (para 026, RFID time stamp is compared with motion capture time stamp and associated X, Y and Z position data and paired with RFID read data from RFID reader 206, to detect "accurate" to model RFID tag 110 to have been at location),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use RFID/motion capture system also configured to receive position data relating to the position of recognizable element  as taught by Martin to use object location tracking system to determine location and motion data, i.e., X, Y, Z position data and time stamp of recognizable element from the motion capture video system [Martin, paragraph 0024].
	Regarding claim 2, WULFF discloses the method of claim 1, wherein the capturing is in response to the detecting (para 018, capturing images of target over an imaging field of view that extends over the exit of the department).
Regarding claim 3, WULFF discloses the method of claim 1, further comprising: second determining, upon first determining that motion of a non-tag object in the zone of interest was detected, whether the non-tag object is associated with the first RFID tag (para 034, RFID tag never removed or deactivated, as a result, removal of item 102 from department 106 is unauthorized); and suppressing an alarm associated with the first RFID tag based on determining that the non-tag object is not associated with the first RFID tag (para 018, system capturing a video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visual and/or an audible signal, para 27, capturing a images of targets over an imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department).
Regarding claim 4, WULFF discloses the method of claim 3, wherein second determining comprises estimating one or more of a speed of the non-tag object and a direction of travel of the non-tag object (para 030, flight time difference between transmit time  and receive time that with known speed, determine locations and positions, para 018, reader  locating and tracking RFID tag over a coverage range that extends over an exit and/or capturing images of target extends over exit of department).
Regarding claim 5, WULFF fails to disclose the method of claim 3, wherein determining whether the non-tag object is associated with the first RFID tag comprises determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object.
In analogous art, Martin discloses the method of claim 3, wherein determining whether the non-tag object is associated with the first RFID tag comprises determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object (para 031, comparison of RFID time stamp with motion capture time stamp to correlate RFID data with motion data to provide a correlated RFID and motion capture data when two time stamps differ by predetermined amount, para 045, If the RFID time stamp differs from motion capture time stamp by an amount that exceeds predetermined amount, then motion capture video system is said to have lost track of recognizable element 120),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use tracking data to determine RFID read sensitivity in the target region  relating to the position of items as taught by Martin to provide position data relating to the position of the recognizable element  to determine location and motion data, i.e., X, Y, Z position to monitors the presence with RFID tag in objects  [Martin, Abstract].
Regarding claim 6, WULFF discloses the method of claim 1, wherein the zone of interest is an RFID portal zone of the EAS system (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert).
	Regarding claim 8, WULFF discloses a electronic article surveillance (EAS) system (Fig. 1, 8, system and a method of, deterring theft of items), comprising: 
a radio frequency identification (RFID) tag reader  (Fig. 1, 8)  operative to: transmit a radio frequency identification (RFID) interrogation signal into an RFID interrogation zone of an EAS system (para 018, transmits alert to security personnel to execute a theft-deterrent procedure, para 030, time difference between transmit time that signal is transmitted); and 
detect at least one response signal from a first RFID tag of the EAS system responding to the interrogation signal (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert); 
at least one image sensor operative to capturing, at one or more times in a window of time around the detection, sensor image data within a field of view, the field of view and the RFID interrogation zone overlapping to form a zone of interest (para 018, system capturing a video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visual and/or an audible signal, para 27, capturing a images of targets over an imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department); and at least one processor: in communication with the tag reader and the at least one sensor (para 37-038, Fig. 8 item 102 , 116, outside department 106, controller 132 generate the alert, RFID assembly determine location or neighborhood of the tag); and 
suppress an alarm associated with the first RFID tag based on determining that motion of a non-tag object in the zone of interest was not detected  (para 017, system sensing and tracking movement of a target associated with item from department, para 36, capturing images of targets along route 110 over an exit, e.g., 116, of department 106 and identifies item 102 outside department 106, generate alert). 
WULFF specifically fails to disclose operative to: first determine, based on the captured image data, whether motion of a non-tag object in the zone of interest was detected.
In analogous art, Martin discloses operative to: first determine, based on the captured image data, whether motion of a non-tag object in the zone of interest was detected (para 026, RFID time stamp is compared with motion capture time stamp and associated X, Y and Z position data and paired with RFID read data from RFID reader 206, to detect "accurate" to model RFID tag 110 to have been at location),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use RFID/motion capture system also configured to receive position data relating to the position of recognizable element  as taught by Martin to use object location tracking system to determine location and motion data, i.e., X, Y, Z position data and time stamp of recognizable element from the motion capture video system [Martin, paragraph 0024].
	Regarding claim 9, WULFF discloses the system of claim 8, wherein the capturing is in response to the detecting (para 018, capturing images of target over an imaging field of view that extends over the exit of the department).
Regarding claim 10, WULFF discloses the system of claim 8, wherein the processor is further operative to: second determine, upon first determining that motion of a non-tag object in the zone of interest was detected, whether the non-tag object is associated with the first RFID tag (para 034, RFID tag never removed or deactivated, as a result, removal of item 102 from department 106 is unauthorized); and suppress an alarm associated with the first RFID tag based on determining that the non-tag object is not associated with the first RFID tag (para 018, system capturing a video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visual and/or an audible signal, para 27, capturing a images of targets over an imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department).
Regarding claim 11, WULFF discloses the system of claim 10, wherein second determining comprises estimating one or more of a speed of the non-tag object and a direction of travel of the non-tag object (para 030, flight time difference between transmit time  and receive time that with known speed, determine locations and positions, para 018, reader  locating and tracking RFID tag over a coverage range that extends over an exit and/or capturing images of target extends over exit of department).
Regarding claim 12, WULFF fails to disclose the system of claim 10, wherein determining whether the non-tag object is associated with the first RFID tag comprises determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object.
In analogous art, Martin discloses the system of claim 10, wherein determining whether the non-tag object is associated with the first RFID tag comprises determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object (para 031, comparison of RFID time stamp with motion capture time stamp to correlate RFID data with motion data to provide a correlated RFID and motion capture data when two time stamps differ by predetermined amount, para 045, If the RFID time stamp differs from motion capture time stamp by an amount that exceeds predetermined amount, then motion capture video system is said to have lost track of recognizable element 120),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use tracking data to determine RFID read sensitivity in the target region  relating to the position of items as taught by Martin to provide position data relating to the position of the recognizable element  to determine location and motion data, i.e., X, Y, Z position to monitors the presence with RFID tag in objects  [Martin, Abstract].
Regarding claim 13, WULFF discloses the system of claim 8, wherein the zone of interest is an RFID portal zone of the EAS system (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert).
	Regarding claim 15, WULFF discloses an apparatus for electronic article surveillance (EAS) (Fig. 1, 8, system deterring theft of items), comprising: 
means for transmitting a radio frequency identification (RFID) interrogation signal into an RFID interrogation zone of an EAS system (para 018, transmits alert to security personnel to execute a theft-deterrent procedure, para 030, time difference between transmit time that signal is transmitted); 
means for detecting at least one response signal from a first RFID tag of the EAS system responding to the interrogation signal (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert); 
means for capturing, at one or more times in a window of time around the detection, image data within a field of view, the field of view and the RFID interrogation zone overlapping to form a zone of interest (para 018, system capturing a video stream of images of target over an imaging field of view that extends over exit of department, generates alert as a visual and/or an audible signal, para 27, capturing a images of targets over an imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department); and 
means for suppressing an alarm associated with the first RFID tag based on determining that motion of a non-tag object in the zone of interest was not detected (para 017, system sensing and tracking movement of a target associated with item from department, para 36, capturing images of targets along route 110 over exit, e.g., 116, of the department 106 and identifies item 102 outside department 106, generate alert).
WULFF specifically fails to disclose means for first determining, based on the captured image data, whether motion of a non-tag object in the zone of interest and in the window of time was detected.
In analogous art, Martin discloses means for first determining, based on the captured image data, whether motion of a non-tag object in the zone of interest and in the window of time was detected (para 026, RFID time stamp is compared with motion capture time stamp and associated X, Y and Z position data and paired with RFID read data from RFID reader 206, to detect "accurate" to model RFID tag 110 at location),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use RFID/motion capture system also configured to receive position data relating to the position of recognizable element  as taught by Martin to use object location tracking system to determine location and motion data, i.e., X, Y, Z position data and time stamp of recognizable element from the motion capture video system [Martin, paragraph 0024].
Regarding claim 16, WULFF discloses the apparatus of claim 15, wherein the capturing is in response to the detecting (para 018, capturing images of target over an imaging field of view that extends over the exit of the department).
Regarding claim 17, WULFF discloses the apparatus of claim 15, further comprising: means for second determining, upon first determining that motion of a non-tag object in the zone of interest in the window of time was detected, whether the non-tag object is associated with the first RFID tag (para 018, system capturing a video stream of images of target over imaging field of view extends over exit of department, generates alert as a visual or audible signal, para 27, capturing a images of targets over an imaging field of view over exits of departments 106, 112 for RFID-tagged items in the department); and means for suppressing an alarm associated with the first RFID tag based on determining that the non-tag object is not associated with the first RFID tag.
Regarding claim 18, WULFF discloses the apparatus of claim 17, wherein means for second determining comprises means for estimating one or more of a speed of the non-tag object and a direction of travel of the non-tag object (para 030, flight time difference between transmit time  and receive time that with known speed, determine locations and positions, para 018, reader  locating and tracking RFID tag over coverage range extends over an exit or capturing images of target extends to exit of department).
Regarding claim 19, WULFF fails to disclose the apparatus of claim 17, wherein means for determining whether the non-tag object is associated with the first RFID tag comprises means for determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object.
In analogous art, Martin discloses the apparatus of claim 17, wherein means for determining whether the non-tag object is associated with the first RFID tag comprises means for determining a similarity greater than a threshold similarity between the detected at least one response signal and the motion of the non-tag object (para 031, comparison of RFID time stamp with motion capture time stamp to correlate RFID data with motion data to provide a correlated RFID and motion capture data when two time stamps differ by predetermined amount, para 045, If the RFID time stamp differs from motion capture time stamp by an amount that exceeds predetermined amount, then motion capture video system is said to have lost track of recognizable element 120),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of deterring theft of items that have bypassed a department-specific, point-of-sale (POS) station in a department of a venue, especially a retail venue disclosed by WULFF to use tracking data to determine RFID read sensitivity in the target region  relating to the position of items as taught by Martin to provide position data relating to the position of the recognizable element  to determine location and motion data, i.e., X, Y, Z position to monitors the presence with RFID tag in objects  [Martin, Abstract].
Regarding claim 20, WULFF discloses the apparatus of claim 15, wherein the zone of interest is an RFID portal zone of the EAS system (para 039, Fig. 9, In step 206, security personnel respond to alert by taking various deterrent actions, claim 17, The method of claim 11, and executing a theft-deterrent action in response to the alert).
Allowable Subject Matter
11.	Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689